United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-837
Issued: August 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2011 appellant, by counsel, filed a timely appeal of an August 17, 2010
merit decision of the Office of Workers’ Compensation Programs (OWCP), denying
modification of a September 21, 2005 wage-earning capacity determination, and the October 20,
2010 nonmerit decision denying her request for an oral hearing. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied modification of the September 21,
2005 wage-earning capacity determination; and (2) whether it properly denied appellant’s
request for an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, a 35-year-old clerk, filed a traumatic injury claim
alleging that she sustained an injury to her back while carrying mail. Her claim was accepted for
lumbar sprain and temporary aggravations of disc protrusions at the L4-5 and L5-S1 levels and
OWCP paid appropriate compensation.
On March 18, 2005 appellant accepted a position as a modified clerk. The written job
offer reflected restriction provided by appellant’s treating physician, including lifting no more
than 20 pounds; limited kneeling, squatting and repetitive work above shoulder level and
occasional standing.
By decision dated September 21, 2005, OWCP determined that appellant’s actual
earnings fairly and reasonably represented her wage-earning capacity and reduced her
compensation to zero based on her actual wages, which exceeded her date-of-injury wages.
Appellant worked in her limited-duty job until April 26, 2010, when the employing
establishment informed her that there was no productive work available for her.
On May 10, 2010 appellant filed a claim for a recurrence of disability based on the
employing establishment’s withdrawal of her limited-duty position effective April 28, 2010 as
part of the National Reassessment Process (NRP). Appellant also filed claims for compensation
commencing April 28, 2010.
In a June 21, 2010 statement, appellant requested that the original September 21, 2005
LWEC decision be set aside on the grounds that it was erroneous and that her condition had
worsened since the decision was issued. She submitted treatment records from Dr. Mildred
Rotzoll, Board-certified in family medicine, for the period January 14 through July 22, 2010,
supporting her claim that her chronic back pain had worsened since February 2010. Appellant
also contended that the limited-duty clerk position on which the original LWEC decision was
based was makeshift in nature, as it was created to meet her particular needs and was not
available to other employees.
In an August 17, 2010 decision, OWCP denied appellant’s entitlement to compensation
effective April 28, 2010. The claims examiner found that the modified clerk position on which
the March 18, 2005 job offer was based was not makeshift in nature. OWCP concluded,
therefore, that the September 21, 2005 LWEC decision was not issued in error. It further found
that the evidence did not establish a worsening of appellant’s condition.
On September 17, 2010 appellant, through her representative, requested an oral hearing.
By decision dated October 20, 2010, an OWCP hearing representative denied the request as
untimely, noting that, in its discretion, it had carefully considered the request and determined that
the issue could equally well be addressed by requesting reconsideration from the district office.2

2

The claims examiner analyzed the issues in this case under Board precedent, citing A.J., Docket No. 10-619
(issued June 29, 2010) and M.R., Docket No. 10-1407 (issued April 4, 2011).

2

LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.3 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.4
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to the NRP. Regarding claims for total disability when a wage-earning
capacity decision has been issued, OWCP should develop the evidence to determine whether a
modification of that loss of wage-earning capacity position is appropriate.
ANALYSIS -- ISSUE 1
The Board finds this case not in posture for decision. OWCP accepted appellant’s claims
for lumbar sprain and temporary aggravations of disc protrusions. Based upon the medical
restrictions recommended by appellant’s treating physician, the employing establishment offered
her a modified clerk position, which she accepted on March 18, 2005. By decision dated
September 21, 2005, OWCP found that appellant’s actual earnings in the modified position fairly
and reasonably represented her wage-earning capacity and reduced her compensation benefits to
zero.
The record reflects that appellant worked in the full-time modified position until April 26,
2010, when the employing establishment informed her that there was no productive work
available for her. She filed a claim for a recurrence of disability based on the withdrawal of her
job offer under the NRP. Appellant argued that the original LWEC decision was erroneous
because the position on which it was based was makeshift in nature and that her condition had
worsened since the decision was issued.
In its August 17, 2010 decision, OWCP denied modification of the September 21, 2005
finding that the modified clerk position was not makeshift in nature and that the evidence did not
establish a worsening of appellant’s condition. The claims examiner did not, however,
acknowledge that the original modified position was withdrawn pursuant to the NRP or make
any relevant findings on the issue. In this regard, there are specific guidelines for developing the
issue of modification of a wage-earning capacity determination when the job has been withdrawn
pursuant to NRP.5
In light of the requirements of FECA Bulletin 09-05, OWCP did not discuss the medical
evidence of record as it pertains to appellant’s residuals due to the accepted back condition. The
case will be remanded to OWCP to properly analyze the modification issue presented in accord

3

Sue A. Sedgwick, 45 ECAB 211 (1993).

4

Id.

5

FECA Bulletin No. 09-05 (issued August 18, 2009).

3

with FECA Bulletin 09-05. After such further development as OWCP deems necessary, it
should issue an appropriate decision.
The Board therefore finds the case is not in posture for decision and will be remanded to
OWCP. On remand, OWCP should follow the procedures found in FECA Bulletin 09-05 and
issue an appropriate decision on appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 17, 2010 is set aside and the case remanded for further
action consistent with this decision of the Board.6
Issued: August 28, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Due to the disposition of this case, the second issue, pertaining to the denial of appellant’s hearing request, is
rendered moot.

4

